Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




4.) Response to Arguments
Applicant’s arguments, see Page 9 of the Remarks, filed 06/18/21, with respect to support for the amendments for new dependent claims 15-22 have been fully considered and are persuasive.  Independent claims 1, 5, 7-8, 11 and 14 were found to contain allowable subject matter as indicated in the previous Notice of Allowance. As a result, claims 1-22 are in condition for allowance.    

5.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a display unit”, “another display unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “a display unit”, “another display unit”, “configured to perform display”, “configured to perform display”, without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of the display units are shown as being tally lamps that are turned on when the video images output from the cameras are live-distributed or recorded (Paragraphs 0027, 0030 of the publication to the instant application). 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


6.) Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capturing apparatus comprising: 
a driving mechanism configured to change an image capturing direction of the image capturing unit; and
a computer executing instructions that, when executed by the computer, causes the computer to function as:
wherein the control unit is configured to control, in a case where the reception unit does not receive the first tally information, the driving unit to set a maximum speed of the driving mechanism at a first driving speed, and control, in a case where the reception unit receives the first tally information, the driving mechanism to set the maximum speed at a second driving speed lower than the first driving speed.”

Dependent Claims 2-4 and 15-16 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 5, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for controlling an image capturing apparatus, the method comprising: 
driving a driving mechanism for changing an image capturing direction of an image capturing unit; 
wherein the controlling includes, in a case where the first tally information is not received, controlling the driving mechanism to set a maximum speed of the driving at a first driving speed, and in a case where the first tally information is received, controlling the driving mechanism to set the maximum speed of the driving at a second driving speed lower than the first driving speed.”

Dependent Claims 6 and 17-18 are also allowed due to its dependence on allowed independent claim 5. 

Regarding independent Claim 7, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an image capturing apparatus, the method comprising: 
driving a driving mechanism for changing an image capturing direction of an image capturing unit; 
wherein the controlling includes, in a case where the first tally information is not received, controlling the driving mechanism to set a maximum speed of the driving at a first driving speed, and in a case where the first tally information is received, controlling the driving mechanism to set the maximum speed of the driving at a second driving speed lower than the first driving speed.”

In regard to independent Claim 8, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control apparatus comprising a computer executing instructions that, when executed by the computer, causes the computer to function as: 
an operation unit configured to change an image capturing direction of an image capturing apparatus; 
wherein the transmission unit is configured to transmit, in a case where the determination unit does not determine that the state of the image capturing apparatus is the first tally state, the driving signal to set a maximum speed at a first driving speed, and transmit, in a case where the determination unit determines that the state of the image capturing apparatus is the first tally state, the driving signal to set the maximum speed at a second driving speed lower than the first driving speed.”

Claims 9-10 and 19-20 are also allowed due to their dependence on allowed independent claim 8. 

With regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method comprising: 
performing an operation to change an image capturing direction of an image capturing apparatus; 
wherein the transmitting includes transmitting, in a case where the state of the image capturing apparatus is not determined to be the first tally state, the driving signal to set a maximum speed at a first driving speed, and transmitting, in a case where the state of the image capturing apparatus is determined to be the first tally state, the driving signal to set the maximum speed at a second driving speed lower than the first driving speed.”

Dependent Claims 12-13 and 21-22 are also allowed due to their dependence on allowed independent claim 11. 


Regarding independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method comprising: 
performing an operation to change an image capturing direction of an image capturing apparatus; 
wherein the transmitting includes transmitting, in a case where the state of the image capturing apparatus is not determined to be the first tally state, the driving signal to set a maximum speed at a first driving speed, and transmitting, in a case where the state of the image capturing apparatus is determined to be the first tally state, the driving signal to set the maximum speed at a second driving speed lower than the first driving speed.”

The following are the closest prior-art of record:

Hashiguchi (US Pub No.: 20160173755A1) discloses a motion controller device that allows users to easily share focus, zoom, and iris position control operations. A motion controller device includes a master unit and one or more slave units separated from the master unit and configured to communicate with the master unit. The master unit includes a focus control signal output unit configured to output a control signal for controlling a focus position of a lens of a video camera, a zoom control signal output unit configured to output a control signal for controlling a zoom position of the lens, and an iris control signal output unit configured to output a control signal for controlling an his position of the lens. A selection can be made as to whether an output from at least one of the focus control signal output unit, the zoom control signal output unit, and the iris control signal output unit is controlled by the master unit or the one or more slave 

Kawada (US Patent No.: 7546033B2) discloses an imaging apparatus includes an imaging unit configured to convert an object image formed by an imaging optical system into an electrical signal, a power supply unit capable of being supplied with power from first and second power supply systems, and a control unit configured to cause the imaging unit to operate in different control modes according to whether power is supplied from the first power supply system or the second power supply system. In the first control mode is a control mode that enables the camera to function with higher performance than in the second control mode. Looking at the functions described in the control method column, it can be found that the first control mode provides higher performance in terms of pan speed, tilt speed, zoom speed, infrared lighting, and allows simultaneous operation of a plurality of functions. More specifically, the speed in pan, tilt and zoom is higher in the first control mode than in the second control mode, and infrared lighting is brighter in the first control mode. Furthermore, in the first control mode, simultaneous operation of pan, tilt, zoom, and infrared lighting is possible. On the other hand, in the second control mode, pan, tilt, zoom and infrared lighting can be operated only independently of each other. Thus, the second control mode restrains the 

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697